MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be
                                                               May 22 2020, 9:27 am
regarded as precedent or cited before any
court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
the defense of res judicata, collateral                            Court of Appeals
                                                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE:
Don R. Hostetler                                         INDIANA DEPARTMENT OF
Indianapolis, Indiana                                    CHILD SERVICES
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
                                                         ATTORNEY FOR APPELLEE:
                                                         CHILD ADVOCATES, INC.
                                                         DeDe K. Connor
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         May 22, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of: D.W. (Minor                             19A-JT-2587
Child),                                                  Appeal from the Marion Superior
and                                                      Court
                                                         The Honorable Marilyn Moores,
R.W. (Mother),                                           Judge
Appellant-Respondent,                                    The Honorable Scott Stowers,
                                                         Magistrate
        v.                                               Trial Court Cause No.
                                                         49D09-1810-JT-1233




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020            Page 1 of 21
      The Indiana Department of
      Child Services,
      Appellee-Petitioner,

      and

      Child Advocates, Inc.,
      Guardian ad Litem.




      Tavitas, Judge.


                                             Case Summary
[1]   R.W. (“Mother”) appeals the termination of her parental rights to D.W. (the

      “Child”). We affirm.


                                                        Issues
[2]   Mother raises two issues on appeal, which we restate as follows:


              I.       Whether the trial court properly concluded that
                       continuation of the parent-child relationship posed a threat
                       to the Child’s wellbeing.


              II.      Whether the trial court properly concluded that
                       termination of Mother’s parental rights is in the Child’s
                       best interests.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 2 of 21
                                                            Facts
[3]   Mother and D.S. 1 (“Father”) are the biological parents of the Child, who was

      born in March 2016. The Child was born with a missing chromosome and has

      extensive special needs.


[4]   Mother and Father have developmental disabilities and are “low-functioning.”

      Mother’s App. Vol. II p. 26. Mother, who also suffers from bipolar disorder,

      borderline personality disorder, and borderline intellectual functioning, has

      lived in group homes for her entire adult life. Mother requires disability support

      services to manage all aspects of her daily living. 2


[5]   In August 2016, Mother and Father were arrested in Marion County for a

      domestic disturbance in their shared apartment, which was operated by respite

      care provider, Safe Journey. The Child was in the home at the time. During a

      preliminary inquiry by the Marion County Office of the Department of Child

      Services (“DCS”), Mother stated that she heard whispers; saw and heard the

      devil; felt sexually attracted to the Child; and experienced suicidal ideations. A

      subsequent DCS assessment revealed Mother’s mental health diagnoses, her

      spotty record of taking her prescribed medication, and a recent suicide attempt.




      1
          D.S. is not a party to this action and has consented in writing to the Child’s adoption.
      2
       Respite care providers “make[ ] sure that [Mother’s] living is sustained, [ ] her bills are being paid [with
      Mother’s Social Security disability income], and . . . assist in everyday living skills.” Tr. Vol. II p. 100.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020                         Page 3 of 21
[6]   Nicky Bartak, who was employed as a “Qualified Intellectual Disability

      Professional” at Safe Journey at the time of the domestic disturbance,

      responded to the apartment as the police were arresting Mother and Father and

      as DCS was arranging to remove the Child. Tr. Vol. II p. 166. “[B]ecause of

      [the Child’s] medical needs, [DCS] did not have a home ready for him to move

      to that night.” Id. at 168. Because Bartak “was trained” regarding the Child’s

      care and “was the one responsible for training the staff that was working with

      [the Child,]” DCS placed the Child in Bartak’s care for the weekend. Id. at

      168-69.


[7]   On August 15, 2016, DCS filed a petition alleging that the Child was a child in

      need of services (“CHINS”). At the initial hearing held that same day, Mother

      admitted that the Child was a CHINS due to her lack of parenting skills. DCS

      advised the trial court that DCS “still did not have a placement” for the Child,

      and the trial court ordered that the Child should remain with Bartak until DCS

      found a suitable placement. Id. at 169. Bartak has served as the Child’s foster

      parent since his removal from Mother’s and Father’s care.


[8]   The trial court adjudicated the Child as a CHINS on December 1, 2016.

      Pursuant to the trial court’s dispositional order entered the same day, Mother

      was required to participate in home-based case management services; undergo a

      sexual abuse assessment; and follow all recommendations. The trial court also

      approved a permanency plan for reunification.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 4 of 21
[9]   In March 2018, after a permanency hearing, the trial court noted in part the

      following:


              [ ] Parents have been struggling with [domestic violence] and
              Mother is [facing] pending criminal charges. [T]his matter has
              been open since August of 2016 and no provider is
              recommending that the [C]hild be placed in the care of either
              parent.


                                                   *****


              Mother’s parenting time has been inconsistent due to her mental
              health and her inability to take all meds as prescribed.


                                                   *****


              [Guardian ad litem (“GAL”)] recommends that the plan of
              permanency be changed to adoption. GAL states that the child
              is medically needy and it would be a stretch that parents would
              be able to meet those needs.


              Court notes that Mother is pregnant.


              [T]he Court now orders that the plan be changed to adoption.


                                                      *****


              The Court being mindful that in accordance with Ind. Code 31-
              34-21-55, the [Child]’s health and safety are the paramount
              concerns, finds that DCS has made reasonable efforts to make it
              possible for the [Child] to return safely to [his] home, but the
              services offered and available have not been effective or
              completed such that would allow the return of the [Child]

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 5 of 21
               without Court intervention. . . .[I]t is contrary to the health and
               welfare of the [Child] to be returned home.


       Mother’s App. Vol. II pp. 26, 27.


[10]   On June 27, 2018, Mother gave birth to a daughter, R. On October 3, 2018,

       DCS filed a petition to terminate Mother’s parental rights. On October 17,

       2018, and October 26, 2018, Mother was arrested after disputes with support

       staff and/or service providers. In each instance, one of the children was

       present, as was a support staffer or service provider. Afterwards, the trial court

       suspended Mother’s visitation.


[11]   The trial court conducted the fact-finding hearing on August 6 and September

       5, 2019. On October 2, 2019, the trial court entered findings of fact and

       conclusions thereon terminating Mother’s parental rights as follows:


               55. There is a reasonable probability that the conditions that
               resulted in the [C]hild’s removal and continued placement
               outside of the home will not be remedied by [his] mother.
               Despite having nearly three (3) years to put forth an effort,
               [Mother] has not demonstrated that her mental health issues
               have been treated sufficiently to safely parent the [C]hild.
               [Mother] continues to insist that she gave birth to a second child,
               [D.], when [the Child] was born. [ ] [Mother] continues to insist
               that [D.] was kidnapped and taken out of state by [the Child]’s
               current foster mother. She has resided in group homes her entire
               adult life, and still cannot have access to sharp knives.


               56. Continuation of the parent-child relationship poses a threat to
               the [C]hild’s well-being in that it would serve as a barrier for him
               obtaining permanency through an adoption when his mother is

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 6 of 21
               unable to offer permanency and parent. [Mother] has not seen
               the [C]hild in over a year, and [the Child] has extensive special
               and medical needs that [Mother] cannot meet. [Mother]
               continues to confuse [the Child] with a child that does not exist.


               57. Termination of the parent-child relationship is in the [C]hild’s
               best interests. Termination would allow him to be adopted into a
               stable and permanent home where his needs will be safely met.
               [Mother] requires supervision for herself and she is not capable of
               addressing [the Child]’s special and medical needs. [The Child]
               requires lots of work and patience[;] foster parent provides both.


       Mother’s App. Vol. II pp. 18-19. The trial court also found adoption to be a

       satisfactory plan for the Child. Mother now appeals.


                                                   Analysis
[12]   Mother challenges the termination of her parental relationship with the

       Child. The Fourteenth Amendment to the United States Constitution protects

       the traditional rights of parents to establish a home and raise their children. In

       re K.T.K. v. Indiana Dept. of Child Services, Dearborn County Office, 989 N.E.2d
1225, 1230 (Ind. 2013). “[A] parent’s interest in the upbringing of [his or her]

       child is ‘perhaps the oldest of the fundamental liberty interests recognized by

       th[e] [c]ourt[s].’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct.
2054 (2000)). We recognize, of course, that parental interests are not absolute

       and must be subordinated to the child’s best interests when determining the

       proper disposition of a petition to terminate parental rights. Id. Thus,

       “‘[p]arental rights may be terminated when the parents are unable or unwilling

       to meet their parental responsibilities by failing to provide for the child’s

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 7 of 21
       immediate and long-term needs.’” In re K.T.K., 989 N.E.2d at 1230 (quoting In

       re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).


[13]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re C.G., 954 N.E.2d 910, 923 (Ind.

       2011). We consider only the evidence and reasonable inferences that are most

       favorable to the judgment. Id. We must also give “due regard” to the trial

       court’s unique opportunity to judge the credibility of the

       witnesses. Id. (quoting Ind. Trial Rule 52(A)).


[14]   Pursuant to Indiana Code Section 31-35-2-8(c), “The trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b)” when granting a petition to terminate parental rights.2 Here, the

       trial court did enter findings of fact and conclusions of law in granting DCS’s

       petition to terminate Mother’s parental rights. When reviewing findings of fact

       and conclusions of law entered in a case involving the termination of parental

       rights, we apply a two-tiered standard of review. First, we determine whether

       the evidence supports the findings, and second, we determine whether the

       findings support the judgment. Id. We will set aside the trial court’s judgment

       only if it is clearly erroneous. Id. A judgment is clearly erroneous if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment. Id.


[15]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 8 of 21
the court shall terminate the parent-child relationship.” Indiana Code Section

31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

involving a child in need of services must allege, in part:


        (B) That one (1) of the following is true:


                 (i) The child has been removed from the parent for at least
                 six (6) months under a dispositional decree.


                 (ii) The court has entered a finding under IC 31-34-21-5.6
                 that reasonable efforts for family preservation or
                 reunification are not required, including a description of
                 the court’s finding, the date of the finding, and the manner
                 in which the finding was made.


                 (iii) The child has been removed from the parent and has
                 been under the supervision of a local office or probation
                 department for at least fifteen (15) months of the most
                 recent twenty-two (22) months, beginning with the date
                 the child is removed from the home as a result of the child
                 being alleged to be a child in need of services or a
                 delinquent child.


        (C) that one (1) of the following is true:


                 (i) There is a reasonable probability that the conditions
                 that resulted in the child’s removal or the reasons for
                 placement outside the home of the parents will not be
                 remedied.


                 (ii) There is a reasonable probability that the continuation
                 of the parent-child relationship poses a threat to the well-
                 being of the child.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020    Page 9 of 21
                         (iii) The child has, on two (2) separate occasions, been
                         adjudicated a child in need of services;


                (D) that termination is in the best interests of the child; and


                (E) that there is a satisfactory plan for the care and treatment of
                the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).


[16]   Mother argues there is no evidence to support the trial court’s conclusion that

       continuation of the parent-child relationship poses a threat to the well-being of

       the Child. 3 Mother also argues that there is no evidence that termination of her

       parental rights is in the best interests of the Child.


                A. Continuation of Relationship Poses Threat to Well-being

[17]   First, Mother argues there is no evidence to support the trial court’s conclusion

       that continuation of the parent-child relationship poses a threat to the well-

       being of the Child. Mother argues that DCS presented no evidence that Mother

       abused, harmed, or was unable to support, meet the physical needs of, or

       provide a suitable home environment for the Child.




       3
         Mother also argues that there is no evidence to support the trial court’s conclusion that the conditions that
       led to the Child’s removal would not be remedied. Indiana Code Section 31-35-2-4(b)(2)(B) is written in the
       disjunctive; therefore, we need only decide if the trial court’s findings support one of these two requirements.
       See In re L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999).



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020                      Page 10 of 21
[18]   When considering whether there is sufficient evidence to support such a

       finding, trial courts must “consider a parent’s habitual pattern of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation.” Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 152

       (Ind. 2005). “At the same time, however, a trial court should judge a parent’s

       fitness to care for his [or her] child as of the time of the termination proceeding,

       taking into consideration evidence of changed conditions.” Id.


[19]   “It is well established that ‘a trial court need not wait until a child is irreversibly

       influenced by a deficient lifestyle such that her physical, mental, and social

       growth is permanently impaired before terminating the parent-child

       relationship.’” In re G.F., 135 N.E.3d 654, 661 (Ind. Ct. App. 2019) (quoting In

       re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct. App. 2002)); see In re A.I., 825 N.E.2d
798, 811 (Ind. Ct. App. 2005) (“Although there was no specific testimony that

       either parent had physically abused [the child], there can be little doubt that the

       parties’ serious substance abuse addictions detrimentally affected or greatly

       endangered her.”), trans. denied.


[20]   The trial court entered the following findings and conclusions thereon:


               27. The [C]hild is fed via a G-Tube and could not ingest solid
               foods until he was one year old.


               28. [Mother] is in denial as to the [C]hild’s medical issues . . . .


               29. [Mother] doesn’t believe the [C]hild needs a G-Tube, and has
               fed him chicken nuggets and French fries, stating that “if my son

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 11 of 21
        wants it, I’m going to give it to him” without regard to his
        medical situation.


                                             *****


        32. Around November 2017, when [Mother] was pregnant with
        R[.], she stopped taking her medication and her behavior got
        worse.


        33. Also . . . [Mother] began to insist that she had given birth to
        another child, D[.], when [the Child] was born.


                                             *****


        35. On October 17, 2018, [home based case manager] Ms. Rush
        was transporting [Mother and the Child] to a parenting time
        session . . . .


        36. A dispute arose . . . between [Mother] and staff, and as Ms.
        Rush was driving [Mother] back, [Mother] attempted to get out
        of Ms. Rush’s vehicle when it was moving.


        37. Ms. Rush then stopped the vehicle, and [Mother] got out of
        the car, grabbed [the Child], and ran off with the [C]hild. . . . .


                                             *****


        39. On October 26, 2018, during a parenting time session with
        R[.], [Mother] took R[.] out of her home to a Metro/PCS store at
        38th Street and College Avenue. [Mother] was not authorized to
        have parenting time with R[.] at this time.


                                             *****

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 12 of 21
           42. [At the Metro/PCS store, family case manager] Price
           observed as [Mother] balled up her fist and swung at [a police]
           officer. The officer blocked the punch, but [Mother] bit the
           police officer . . . .


           43. [Mother] was charged[ ] and pled guilty to Battery Against a
           Public Safety Official (F6) and Battery (MB) for the October 26,
           2018 incident.


           44. Following the October 17, 2018 and the October 26, 2018
           incidents, [Mother]’s parenting time was suspended . . . .


           45. While residing at First Call, [Mother] became involved in an
           altercation with her then roommate [ ].


           46. [ ] [Mother] was arrested and later pled guilty to kidnapping
           (F-6) from charges that arose from this incident.


                                                  *****


           48. While residing at First Care,[ 4] [Mother] is not allowed to
           have access to knives due to self harm concerns.


           49. [Mother] is also not permitted to have locks on her bedroom
           and bathroom doors.


           50. As recently as late Spring-early Summer 2019, [Mother] has
           been involved in self-harming behaviors . . . .




4
    At the time of the fact-finding hearing, Mother resided in a group home operated by First Care.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020                      Page 13 of 21
               51. Due to concerns about statements made by [Mother] . . . , the
               FCM recommended, and the Court ordered [Mother] participate
               in a sex abuse assessment.


               52. [Mother] has not completed the sex abuse assessment . . . .


       Mother’s App. Vol. II pp. 17, 18.


[21]   At the fact-finding hearing, the trial court heard the following evidence.

       Mother testified that: (1) she can raise the Child on her own and has been ready

       to do so since the Child was removed from her care; (2) her bipolar disorder

       “doesn’t affect [her] at all”, “does not affect [her] ability to take care of kids”;

       and “doesn’t affect [her] ability to do anything”; and (3) “[n]othing” happens

       when she fails to take her prescribed medications, except that she feels “tired[.]”

       Tr Vol. II pp. 53, 65. Mother also testified that, after she left Safe Journey, she

       learned that she “had twins” when she gave birth to the Child; staffers “[we]re

       switching [the twins] back and forth” during visits; and Bartak was “involved”

       with D.’s whereabouts. See id. at 36, 38, 40; DCS’s Ex. 17.


[22]   Behavior clinician Sussette Horne of Damar Services testified that she crafted

       Mother’s behavior support plans (“BSP”), which targeted Mother’s maladaptive

       behaviors. Horne testified that, pursuant to Mother’s most recent BSP: (1) there

       should be “no locks on the bedroom or bathroom door”; (2) “[w]hen appearing

       withdrawn, or isolated, upset . . . , [Mother] has use[d] her closet and bathroom

       as an escape to display severe aggression towards self, self-injurious behavior

       such as cutting, stabbing, insertion, and chocking [sic] self” and “should have


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 14 of 21
       twenty-four-hour supervision”; and (3) “all sharp objects should be also locked

       away” as necessary. Tr. Vol. II pp. 114, 116.


[23]   Psychiatrist Jeffrey Kellams (“Dr. Kellams”) testified that he began to treat

       Mother in January 2019. 5 Dr. Kellams testified that stressors, including those

       related to parenting, can adversely affect patients with bipolar disorder and

       borderline personality disorder. On direct examination, Dr. Kellams testified 6:


                  Q: . . . [W]ere you able to form any opinion on how [Mother]
                  might be able to deal with a child being introduced . . . or caring
                  for a young child, a four-year-old?


                                                              *****


                  A: Stress is definitely going to have an impact. Children have
                  stressors that they bring with them just by the nature of children
                  being children. And if there are disabilities associated with the
                  Children that simply impacts the stress further.




       5
        Dr. Kellams also testified that bipolar disorder affects patients’ “predictability and ability to function on a
       day to day basis in terms of holding gainful employment, interpersonal relations in their interaction with
       children, employers, parents, next door neighbors”; and borderline personality disorder is:

                  characterized by having multiple symptoms that appear basically almost from day to day,
                  it’s unpredictable. They show a lot of mood ability, suicidal ideations, suicidal attempts,
                  unpredictability in terms of making wise reasonable choices and judgments. At times,
                  they can appear psychotic and actually have hallucinations and delusions. At other
                  times, they can think quite clearly and look quite good.

       Tr. Vol. II p. 129.


       6
           The trial court allowed the following testimony over the objections of Mother’s counsel.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020                        Page 15 of 21
                                                    *****


               A: I think with the history that we have here of the mood
               fluctuation with the bi-polar illness and also the personality
               disturbance that occurs with . . . borderline personality disorders,
               it’s going to be very difficult for her to, on a consistent basis, be
               able to provide solid parenting for a child.


                                                         *****


               A: Much more so because [the Child has] special needs.
Id. at 129, 130, 131.


[24]   Tyrenna Rush, a home-based case worker and supervised visit facilitator for

       Family Community Partners, testified that, after two incidents in October 2018,

       she developed concerns for the Child’s personal safety. Rush testified that,

       during an October 17, 2018, argument in a moving vehicle, Mother “randomly

       opened” the car door and “want[ed] to get out of the car”; Rush pulled the car

       over to defuse the situation, and Mother “proceeded to get out and . . . took

       [the Child] out of the car seat and started to run off with him.” Id. at 142, 143.

       Rush testified: “During the incident, [the Child] could have been harmed [or]

       could have fell [sic] . . . when [Mother] was running with him.” Id. at 143.

       Rush testified that, in the second incident, on October 26, 2018, Mother took R.

       out of the house in poor weather conditions at a time when Mother was not

       authorized to exercise parenting time. Rush testified that she called the police

       after both incidents, and Mother fought with the police after the October 26

       incident.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 16 of 21
[25]   Kiley Walker of First Call Residential Living testified regarding Mother’s self-

       harm episodes. Walker testified that Mother once cut her arm with “a nail she

       had taken out of her dresser” and then denied staffers entry into her bathroom.

       See id. at 164. Rush also testified that, on another occasion, she found Mother

       “laying [sic] in front of the [bedroom] door with a sock tied around her neck” so

       tightly that Mother “couldn’t get it off.” Id. at 163, 164.


[26]   Foster Mother Bartak testified that being the Child’s caregiver requires

       attentiveness and patience because the Child’s medical needs are extensive. See
id. at 178 (testifying that the Child initially needed nightly feeding pump

       changes and required close monitoring to ensure that the Child did not aspirate

       in his sleep). The Child is treated by a team of physicians and therapists and,

       for instance, has appointments “once a week [for] an hour-long session each

       week” with each of four therapists. 7 Id. at 173. Bartak also testified that the

       Child, who is nonverbal and learning sign language, frequently requires

       correction for inappropriate behaviors. See id. at 174 (testifying that when the

       Child is “trying to tell [Bartak] something [she] do[es]n’t understand, he will




       7
        The Child’s medical providers include a pediatrician, a developmental pediatrician, and a dietician.
       Additionally, the Child sees “a G-tube surgeon that sees him on a regular basis to monitor the G-tube”; “a
       neurologist for the seizure activity”; “a pulmonologist for his breathing issues and his sleep issues”; “an eye
       doctor for his vision”; “his therapist for OT/PT/Speech developmental”; a “physical therapist [to teach the
       child to walk appropriately], a speech therapist[;] an occupational therapist[;]and [is] on the waiting list for a
       behaviorist.” Tr. Vol. II pp. 172, 173.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020                         Page 17 of 21
       throw himself to the floor,” “throw things[,]” “hit,” and “kick [Bartak]”

       “[be]cause he’s frustrated”).


[27]   DCS family case manager Mary Price (“FCM Price”) served as the Child’s

       FCM beginning in October 2016. FCM Price testified that Mother: (1) has self-

       harmed even while under supervision; (2) has stated “that she wanted to kill

       herself and her baby”; (3) has not progressed beyond supervised visits; (4)

       “fought” and “kicked” multiple police officers in FCM Price’s presence; (5)

       acknowledged a sexual attraction to the Child; and (6) failed to complete a sex

       offender assessment despite two referrals. Id. at 192, 206, 215.


[28]   Former DCS FCM Stephanie Shene testified that, in August 2016, she prepared

       a preliminary inquiry report regarding Mother. Over Mother’s objection, the

       trial court admitted into evidence the report, which provides, in part, as follows:


               [Mother] stated sometimes [ ] things make her mad then she sees
               the devil and the devil tells her she is a bad person. [Mother]
               stated she also started hearing . . . whispers. [Mother] stated she
               has not never [sic] heard these whispers before. FCM asked
               [Mother] what the whispers were saying. [Mother] stated it does
               not matter what they say because . . . she would never act on or
               do what the whispers tell her to do. FCM asked [Mother] if the
               whispers are telling her to hurt herself or someone else. [Mother]
               stated she did try to hurt herself. [Mother] stated she threw
               herself on a moving van. [ ] [Mother] further explained that she
               was having sexual feelings towards [the Child]. [ ] [Mother]
               stated sometimes when she baths [sic] [the Child] and puts lotion
               on him, she starts having those thoughts. [Mother] stated she
               knows those are wrong and they are just thoughts. [Mother]
               stated those thoughts are part of what caused her to try to kill
               herself.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 18 of 21
Id. at 238-39.


[29]   Mother’s volatility, resistance to medical guidance, and her failure to undergo a

       sex offender assessment pose threats to the Child’s well-being. Moreover, given

       the Child’s extensive medical and special needs, coupled with Mother’s low-

       functioning status, her need to be supervised herself, and related issues of self-

       harm, suicidal ideations, and medication management, the stress inherent in

       parenting the Child is beyond Mother’s ability to manage and could threaten

       her own well-being. Based on the foregoing, DCS demonstrated by clear and

       convincing evidence that a substantial probability of future neglect or

       deprivation exists if the parent-child relationship is allowed to

       continue. Sufficient evidence supports the trial court’s finding that continuation

       of the parent-child relationship poses a threat to the Child’s wellbeing.


                                         B. Best Interests of the Child

[30]   Next, Mother argues that the trial court concluded that termination of her

       parental rights is in the best interests of the Child “solely because there is a

       better place for the child to live.” Mother’s Br. p. 22. In determining what is in

       the best interests of a child, the trial court is required to look at the totality of

       the evidence. See In re A.B., 887 N.E.2d 158, 167-68 (Ind. Ct. App. 2008). In

       doing so, the trial court must subordinate the interests of the parents to those of

       the child involved. Id. at 168. Termination of a parent-child relationship is

       proper where the child’s emotional and physical development is

       threatened. K.T.K., 989 N.E.2d at 1235. A child’s need for permanency is a

       “central consideration” in determining the best interests of a child. Id.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 19 of 21
[31]   In addition to the testimony above, the trial court also heard the following

       testimony at the fact-finding hearing. Guardian ad litem Thomas Heath

       testified: “[Mother] has not demonstrated an ability to [ ] care for herself

       without significant help, much less a child with special needs.” Tr. Vol. III p. 7.

       FCM Nieshia Beverly of DCS testified: “Mother has to be medicated[, and

       needs] people to come into her home and take care of her”; “Mother can’t take

       care of a special needs child.” Tr. Vol. II pp. 245, 246. FCM Price testified:


               . . . [Mother] is violent, she gets arrested, she gets hospitalized.
               She does not attend to her mental health the way that she should,
               she will . . . refuse to take her medication. . . . I have not seen
               her demonstrate the ability to have a physically safe environment
               for herself or anyone else.
Id. at 210.


[32]   DCS, thus, presented evidence that: (1) Mother cannot meet her own basic

       needs or manage her mental health without help; (2) a direct correlation exists

       between Mother’s ability to parent, the stability of her mood, and her stress

       level; (3) Mother is unwilling to accept the Child’s medical limitations, which

       could impair his development; (4) Mother is ill-equipped to simultaneously

       manage the Child’s vast medical needs and her own; and (5) Mother has not

       undergone an assessment regarding her alleged sexual feelings for the Child.


[33]   The record amply supports the trial court’s finding that termination of Mother’s

       parental rights is in the Child’s best interests. In re G.F., 135 N.E.3d at 661

       (“[A] trial court need not wait until a child is irreversibly harmed such that his


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 20 of 21
       or her physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship.”).


                                                 Conclusion
[34]   Sufficient evidence supports the termination of Mother’s parental rights. We

       affirm.


[35]   Affirmed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2587 | May 22, 2020   Page 21 of 21